19-23116-rdd      Doc 26       Filed 02/03/20 Entered 02/03/20 13:55:37                  Main Document
                                            Pg 1 of 1

  BRONSON LAW OFFICES PC                      HEARING DATE: March 11, 2020
  Proposed Counsel for the Debtor             HEARING TIME: 10:00 a.m.
  480 Mamaroneck Avenue
  Harrison, NY 10528
  914-269-2530
  H. Bruce Bronson, Esq.
  hbbronson@bronsonlaw.net

   UNITED STATES BANKRUPTCY COURT
   SOUTHERN DISTRICT OF NEW YORK
   --------------------------------------------------------x
   In re:
                                                               Case No. 19-23116 (RDD)
   PROACTIVE LIGHTING SOLUTIONS LLC,
                                                               Chapter 7

                                                Debtor.

   ------------------------------------------------------

                     NOTICE OF HEARING ON DEBTOR’S MOTION TO DISMISS

            PLEASE TAKE NOTICE that a hearing on the motion (“Motion”) of PROACTIVE

    LIGHTING SOLUTIONS, INC, the debtor and debtor-in-possession herein (the "Debtor"), by

    and through its counsel, BRONSON LAW OFFICES P.C., pursuant to U.S.C. § 1112(b), for

    an order dismissing the case, will be heard by the Honorable Robert D. Drain Bankruptcy

    Judge for the Southern District of New York, in his Courtroom at 300 Quarropas Street, White

    Plains, NY 10601 on March 11, 2020 at 10:00 a.m.

            PLEASE TAKE NOTICE that objections, if any, to the relief sought, must be in

    writing, comply with applicable law and rules and must be filed and served upon the

    undersigned, with a copy to the Office of the United States Trustee, 201 Varick Street, Room

    1006, New York, New York 10014, and the Bankruptcy Judge's Chambers seven days prior to

    the hearing. In the event that no objection is interposed, the order may be entered.

    Dated: Harrison, New York
    February 3, 2020
                                                               Respectfully submitted,

                                                               BRONSON LAW OFFICES PC

                                                               By: /s/H. Bruce Bronson, Esq.
                                                                      H. Bruce Bronson
